DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include radial movement such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 4391511 to Akiyama et al in view of United States Patent No. 5618759 to Boysel and United States Patent No. 7223320 to Arneson et al is presented below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4391511 to Akiyama et al in view of United States Patent No. 5618759 to Boysel and United States Patent No. 7223320 to Arneson et al.

Akiyama does not expressly teach that the fluid passageways are formed in each segment.
Boysel teaches a vacuum chuck Fig. 1-3 with segments 20 with ports or fluid passageways 30 inside the segments 30 instead of outside of the segments, i.e., fluid passageways in the blocks (Col. 4 line 65-Col. 7 line 30). Boysel teaches that placing the negative pressure due to the application to the underside of the wafer with sufficient negative pressure is applied to maintain a good seal to the wafer as the fluid passageways are on top of the mesas (Col. 5 line 60-Col. 6 line 6).
It would be obvious to one of ordinary skill in the art, to modify the apparatus of Akiyama with fluid passageways on top of the mesas/blocks/triangles, as per the 
Akiyama in view of Boysel do not expressly teach that the motion is radially compressing or distending a semiconductor structure for movement radially inward or outward from the central axis to cause the structure to radially compress or distend.
Arneson teaches a wafer support in Fig. 12A, 12B, where instead of stretching the substrate vertically, the substrate support/frame segments 1202a-h move in a horizontal manner (as shown in Fig. 12B) where there is stretching in the radial manner, as shown in the arrows of Fig. 12B (Col. 11 lines 10-30) and that the mechanism for radial movement is through mechanical motors, pneumatic, magnetic or any other mechanism (Col. 12 lines 57-Col. 13 line 3).
As it is known to provide a radial movement in a substrate support to stretch and vice versa, compress (if the stretched substrate is returned to the original state as shown in Fig. 12A of Arneson), as taught by Arneson, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the support structure of Akiya in view of Boysel as taught by Arneson to include radial movement. One would be motivated to do so in order to be able to change the shape of the substrate in a radial manner, as it is a known mechanism and predictable would produce a radial movement. See MPEP 2143, Exemplary Rationales A-G
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Akiyama teaches the segments are configured for movement inward (or inwards towards the substrate) from the central axis (as the 
In regards to Claim 3, Akiyama teaches the segments are configured for movement outward (or pull away from the substrate) from the central axis (as the triangles meet at the center of the circle) to cause the structure to distend (or bend downwards) and Arneson teaches the radial movement, as per the rejection of Claim 1 above.
In regards to Claim 4, Akiyama in view of Boysel and Arneson teaches that segments are driven by pneumatic, hydraulics or a motor, as per the rejection of Claim 1 above.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716